Citation Nr: 9922523	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-11 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than July 15, 
1996 for the grant of service connection for osteomyelitis of 
the right humerus and status post sequestrectomy.  

2.  Entitlement to service connection for a dental disorder 
for compensation purposes.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1990 
to July 1993.  

This appeal arises from a January 1997 rating action of the 
Hartford, Connecticut, regional office (RO).  In that 
decision, the RO granted service connection for osteomyelitis 
of the right humerus and status post sequestrectomy and 
assigned the following disability evaluations:  30 percent 
effective from July 15, 1996, a temporary total rating of 
100 percent (based on 38 C.F.R. § 4.30 for convalescence 
following surgery) effective from September 18, 1996, and 
0 percent effective from November 1, 1996.  

In the notice of disagreement which was received at the RO in 
March 1997, the veteran argued that she ought to be entitled 
to "compensation [for her service-connected right shoulder 
disability] from the time of . . . [her] discharge to the 
time of the completion of . . . [her] treatment which is 
scheduled for March 1997."  This statement from the veteran 
appears to raise the question of the propriety of the 
effective date for the reduction to a 0 percent rating.  
Since the question of a later effective date for the 
reduction to a noncompensable rating has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.  

By the January 1997 rating action, the RO also denied a claim 
of entitlement to service-connected disability compensation 
for a dental disorder.  In this regard, the Board of 
Veterans' Appeals (Board) notes that the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that a claim for service-connected disability 
compensation for a dental disorder also raises a claim for 
eligibility for outpatient dental treatment.  Mays v. Brown, 
5 Vet.App. 302 (1993).  In fact, throughout the current 
appeal, the veteran has consistently asserted that she is 
entitled to dental treatment.  In the notice of disagreement, 
the veteran explained that, less than one month prior to her 
discharge from active military duty, she sought dental 
treatment for complaints of pain in her front tooth.  Her 
front tooth was removed, she was fitted the next day with a 
temporary denture (which she continues to wear), and she was 
instructed that she would have to wait six months to one year 
before she could receive a permanent replacement tooth.  The 
veteran contended that she is entitled to treatment to the 
extent of replacing the temporary denture with a permanent 
one.  

Further review of the claims folder indicates that the RO has 
made several attempts to inform the veteran of the procedures 
required to receive dental treatment at a VA facility.  For 
instance, in the statement of the case which the RO furnished 
to the veteran in March 1997, the agency explained to her 
that she may submit an application for outpatient dental 
treatment at the VA Medical Center (VAMC).  Also, at the July 
1997 personal hearing, the hearing officer notified the 
veteran that there was a separate procedure for obtaining 
actual treatment and suggested that she contact the dental 
clinic.  T. at 8-9.  Additionally, in the decision which was 
furnished to the veteran in August 1997, the hearing officer 
reiterated the method for requesting service connection for 
treatment purposes only. 

The Board acknowledges that the RO has made several attempts 
to inform the veteran of the procedure for applying for 
dental treatment and that the veteran asserted that she has 
made futile attempts to contact the local VA dental facility 
to obtain such treatment.  Significantly, however, the fact 
remains that no decision has been made regarding the 
veteran's claim of entitlement to service connection for a 
dental disorder for treatment purposes.  Consequently, this 
matter is referred to the RO so that the veteran may be 
assisted in contacting the agency where she may pursue her 
claim for treatment purposes.  



FINDINGS OF FACT

1.  Replaceable missing tooth #8, caries at teeth #15 and 
#19, and chronic periapical abscess at tooth #19 are not 
disabling conditions for which service connection for 
compensation purposes may be granted.  

2.  The record contains no competent evidence associating any 
cognizable dental disorder for compensation purposes to her 
active military duty.  

3.  No claim for service connection for right arm disability 
was received until July 15, 1996, more than one year after 
the veteran's separation from service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
dental disorder for compensation purposes is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.382, 4.149 (1998).

2.  An effective date earlier than July 15, 1996, for the 
grant of service connection and award of compensation for 
osteomyelitis of the right humerus and status post 
sequestrectomy is not warranted.  38 U.S.C.A. §§ 5107, 5110, 
5111 (West 1991); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Dental Disorder
for Compensation Purposes

The threshold question that must be resolved is whether the 
veteran has presented evidence that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Specifically with regard to claims for service connection for 
dental disorders for compensation purposes, the pertinent 
regulations provide that service connection for dental 
disabilities will be established by service records, 
documentary evidence in the form of reports of examinations 
(dental or physical), duly certified statements of dentists 
or physicians, or certified statements of fact from two or 
more disinterested parties.  The disability must be shown to 
have been incurred in or aggravated by service as provided in 
this section.  38 C.F.R. § 3.382(a) (1998).  Additionally, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions and may be 
considered "service-connected" solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. Part 17.  
38 C.F.R. § 4.149 (1998).  

At a July 1997 personal hearing, the veteran testified that 
the removal of her front tooth in service was the result of 
"failed root canal therapy."  T. at 5-9.  However, as the 
Board has previously discussed in the Introduction portion of 
this decision, the veteran has essentially discussed, 
throughout the current appeal, her entitlement to dental 
treatment.  Specifically, she has asserted that she is 
entitled to dental treatment because permanent replacement of 
the tooth was never completed during her active military 
duty, as it should have been.  

According to the enlistment examination which was conducted 
in October 1990, the veteran's mouth was normal, and she 
denied ever having experienced any severe tooth or gum 
trouble.  Periapical X-rays taken in October 1991 showed a 
possible fracture in the middle third of the tooth #8.  The 
veteran reported having a history of trauma "years ago" 
from a fall down stairs.  In February 1992, the veteran 
underwent exploratory surgery on tooth #8.  One day following 
the surgery, swelling and pain was minimal.  A September 1992 
notation included the statement that the veteran's root canal 
treatment was approximately five years old.  

In February 1993, additional treatment concerning the 
#8 tooth, with its history of trauma and root canal therapy, 
was deemed necessary based upon a finding that the root canal 
therapy fill was not dense.  In the following month, the 
veteran received this further treatment on her "previously 
endodontically treated #8" tooth.  The objective was to 
obtain a more condensed refill.  Following refill of 
tooth #8, the recommendation was made that apical surgery 
would be completed if this tooth became symptomatic.  
Otherwise, she could proceed to get a crown.  In April 1993, 
the veteran was advised that, if the pain she was 
experiencing persisted, surgery would be indicated.  

Thereafter, in June 1993, the veteran sought treatment for a 
discolored tooth #8 with swelling.  Tooth #8 root canal 
therapy failure and a possible fracture was assessed.  
Several days later, the #8 tooth was removed.  Two days 
thereafter, the veteran underwent her separation examination.  
The report of this evaluation noted that the veteran had a 
gum infection, that a root canal had been planned at the 
dental clinic, that she had had a tooth pulled two days prior 
to the examination, that a temporary cap had been done after 
the tooth removal, and that she remained on an antibiotic.  A 
service medical record entry dated in July 1993 approximately 
one week after the separation examination indicated that the 
veteran would be discharged from service within the next two 
weeks, that she should receive follow-up treatment for the 
#8 tooth, and that she should be evaluated for an implant, a 
fixed partial denture, and a removable partial denture.  
Three weeks later in July 1993, the veteran returned to the 
military dental activity clinic to obtain the records of her 
previous treatment.  According to a notation made at that 
time, the veteran's dental treatment had not been completed.  

The veteran was discharged from active military duty in July 
1993.  The claims folder contains no records of post-service 
dental treatment.  However, a report of a VA dental 
examination conducted in August 1996 is included in the 
claims folder.  According to this report, the veteran stated 
that she continued to wear a removable appliance (replacing 
her #8 tooth) which was uncomfortable, unaesthetic, and 
loose.  The veteran also complained of headaches, possibly 
from her 3rd molars.  Objective findings based on X-rays 
taken demonstrated missing teeth #8, #17, and #32; caries at 
teeth #15 and #19; impacted teeth #1 and #16; chronic 
periapical infection at endodontically-treated roots of 
tooth #19; previous endodontic treatment at teeth #19 and 
#30; and a removable all-acrylic partial denture replacing 
tooth #8.  The examiner found no disabling effect on the 
veteran's every day activities and no ancillary problems as a 
result of her dental condition.  The examiner diagnosed 
caries, missing teeth, impacted 3rd molars, and a chronic 
periapical abscess at tooth #19.  

The veteran's missing tooth #8 which has been replaced by a 
removable appliance, caries at teeth #15 and #19, and chronic 
periapical abscess at tooth #19 are not disabilities for 
which service connection for compensation purposes can be 
granted.  38 C.F.R. § 4.149 (1998) (certain dental 
conditions, including replaceable missing teeth, treatable 
carious teeth, and dental or alveolar abscesses are not 
disabling conditions and may be considered service connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. Part 17).  

The August 1996 VA dental examination also demonstrated 
missing teeth #17 and #32 as well as impacted teeth #1 and 
#16.  Significantly, however, the claims folder does not 
contain competent medical evidence attributing any cognizable 
dental disorder within the meaning of 38 C.F.R. § 4.149 to 
her active military duty.  Competent medical evidence of a 
nexus between current disability and the veteran's active 
military service is required for a finding of a well-grounded 
claim.  See Jones v. Brown, 7 Vet.App. 134 (1994).  Such 
evidence is lacking in this case.  In other words, no one 
with sufficient expertise has provided an opinion that any 
dental disorder (other than the veteran's missing tooth #8 
which has been replaced by a removable appliance, caries at 
teeth #15 and #19, and chronic periapical abscess at 
tooth #19) that she experiences is traceable to military 
service, either having its onset during service or as the 
product of continued symptoms since service.  Consequently, 
the veteran's claim of service connection for a dental 
disorder for compensation purposes must be found to be not 
well grounded.  Caluza, supra.  

Earlier Effective Date

Pertinent law and regulations indicate that the effective 
date of an award of disability compensation will be the day 
following separation from active service, if the claim is 
received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (1998).  See 38 U.S.C.A. § 5110 
(a), (b)(1) (West 1991).  

The veteran, in the present case, was discharged from active 
military duty in July 1993.  Thereafter, on July 15, 1996, 
the RO received, for the first time, a claim from the 
veteran.  By this claim, she requested, in pertinent part, 
service connection for "chronic right arm pain."  

In the following month, on August 15, 1996, the veteran 
underwent a VA joints examination which resulted in the 
diagnosis of neoplasm of the right humerus.  Two weeks later 
on August 29, 1996, the RO received copies of private medical 
statements which reflected treatment for, and examination of, 
acute right shoulder rotator cuff bursitis/tendonitis, 
persistent right subacromial bursitis or tendonitis, as well 
as extensive and intense abnormal uptake in the proximal one 
half of the upper extremity joint (possibly representing 
either fibrous dysplasia or a lymphomatous-type change in the 
upper right humerus) between August 1995 and July 1996.  

Thereafter, on October 30, 1996, the RO received additional 
private treatment records reflecting treatment for, and 
examination of, a benign fibro-osseous lesion on the right 
proximal humerus and chronic osteomyelitis with ongoing 
activity between August and October 1996.  According to these 
records, in September 1996, the veteran underwent a 
debridement and sequestrectomy for chronic osteomyelitis of 
the right proximal humerus.  

Based upon this evidence, as well as the service medical 
records (which reflect treatment for complaints of right arm 
pain and weakness), the RO, by a January 1997 rating action 
granted service connection for osteomyelitis of the right 
humerus and status post sequestrectomy.  Additionally, the RO 
assigned the following evaluations for this 
disability:  30 percent effective from July 15, 1996, a 
temporary total rating of 100 percent (based on paragraph 30 
benefits) effective from September 18, 1996, and 0 percent 
effective from November 1, 1996.  

Thereafter, the veteran perfected a timely appeal with 
respect to the issue of entitlement to an effective date 
earlier than July 15, 1996, for the grant of service 
connection for osteomyelitis of the right humerus and status 
post sequestrectomy.  During the current appeal, and 
specifically on March 11, 1997, the RO received additional 
private medical records reflecting treatment for chronic 
osteomyelitis between November 1996 and January 1997.  

In the notice of disagreement which was received at the RO in 
March 1997, the veteran asserted that the effective date of 
the grant of service connection for her right shoulder 
disability should be her date of discharge from active duty.  
The veteran cited continuous right upper extremity problems 
since her separation from service.  Subsequently, at the July 
1997 personal hearing, the veteran reiterated that, during 
her active military duty, she received right shoulder 
treatment (including treatment for "extreme pains" in her 
right arm).  T. at 2-3.  According to the veteran's 
testimony, she has continued to experience right shoulder 
problems since her discharge from active duty.  T. at 3-4.  

The Board acknowledges the veteran's contentions that she has 
experienced problems with regard to her service-connected 
right shoulder disability (particularly right arm pain) since 
her active duty.  However, the salient point to be made is 
that the veteran did not file a claim for service connection 
for a right arm disability until July 1996.  Nor was an 
informal claim received before that date.  See 38 C.F.R. 
§§ 3.151, 3.155, 3.157 (1998).  Because the veteran did not 
file a claim for service connection for a right shoulder 
disability within one year after her separation from service, 
the effective date for the grant of service connection for 
this disorder cannot be the day following her separation from 
active service.  In such circumstances, the effective date of 
the grant of service connection for osteomyelitis of the 
right humerus and status post sequestrectomy will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1998).  See 
38 U.S.C.A. § 5110 (a), (b)(1) (West 1991).

Given that a claim was not filed until July 15, 1996, an 
effective date earlier than the date of receipt of the claim 
may not be assigned.  Id.  (The veteran has noted that 
compensation was not made effective until August 1, 1996.  
This is because of the provisions of 38 U.S.C.A. § 5111 (West 
1991) which mandate that the payment of compensation will 
begin effective the first day of the calendar month following 
the month in which the award became effective.)  


ORDER

Service connection for a dental disorder for compensation 
purposes is denied.  

Entitlement to an effective date earlier than July 15, 1996, 
for the grant of service connection for osteomyelitis of the 
right humerus and status post sequestrectomy is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

